Exhibit 99.2 Supplemental Financial Information Fourth Quarter 2012 Table of Contents PRIMERICA, INC. Financial Supplement Page Preface, definition of Non-GAAP financial measures 3 Condensed balance sheets and reconciliation of balance sheet non-GAAP to GAAP financial measures 4 Financial results and other statistical data 5 Statements of income 6 Reconciliation of statement of income non-GAAP to GAAP financial measures 7 Segment operating results 8 Term Life Insurance segment - financial results, key statistics, and financial analysis 9-10 Investment and Savings Products segment - financial results, key statistics, and financial analysis 11 Investment portfolio 12-14 Five-year historical key statistics 15 This document may contain forward-looking statements and information.Additional information and factors that could cause actual results to differ materially from any forward-looking statements or information in this document is available in our Form 10-K for the year ended December 31, 2011, as modified and updated by the Form 8-K filed on May 8, 2012. 2 of 15 Preface
